***********
This is an admittedly compensable claim. Dr. T. Craig Derian has been authorized to provide care and treatment to Plaintiff for his back injury and has recommended spinal fusion surgery. The planned surgery has been delayed due to Plaintiff's low platelet count. Defendant-carrier authorized Dr. Sharon L. Taylor, a hematologist, to provide an evaluation of Plaintiff. It is undisputed that Plaintiff's low platelet count is unrelated to his compensable injury, but it is causing Plaintiff a delay in obtaining treatment that is reasonably required to either effect a cure, provide relief or lessen his disability from his compensable injury. Plaintiff needs treatment from a gastroenterologist for hepatitis C to increase his blood platelet count. Plaintiff also needs *Page 2 
periodic testing and evaluation of his blood platelet count to determine if it has increased sufficiently to allow his needed back surgery.
"In case of a controversy arising between the employer and employee relative to the continuance of medical, surgical, hospital or other treatment, the Industrial Commission may order such further treatment as may in the discretion of the Commission be necessary." N.C. Gen. Stat. § 97-25.
In the discretion of the Full Commission, IT IS THEREFORE ORDERED that Plaintiff's motion for an order directing Defendants to provide treatment for Plaintiff's hepatitis C is DENIED. Defendants shall, however, authorize Dr. Sharon L. Taylor to provide medical testing and evaluation of Plaintiff's blood platelet count according to a schedule directed by Dr. Derian and promptly provide Dr. Derian with the results of such testing.
No costs are assessed.
This the 16th day of August, 2010.
  S/___________________
  BERNADINE S. BALLANCE
  COMMISSIONER
CONCURRING:
  S/___________________ STACI T. MEYER COMMISSIONER
  S/___________________ CHRISTOPHER SCOTT COMMISSIONER *Page 1